Per Curiam:
The order appealed from should be affirmed, on the ground that upon the record there is no judgment against the petitioner individually. It appears that an action was commenced against him and his partner for a copartnership debt; that his partner was served and a judgment was obtained against the party served, but the petitioner was not served and the clerk could only enter a judgment against the defendant served. (Code Civ. Proc. § 456.) Consequently there is no individual judgment against the petitioner. So far as appears, there was no adjudication in bankruptcy as to the copartnership, and the discharge was only an individual discharge and does not affect the judgment so far as it affects the copartnership property. It is only where a judgment has been rendered against a bankrupt that he can apply to have the judgment, discharged. (Code Civ. Proc. § 1268.)
The order is, therefore, affirmed, with ten dollars costs and disbursements.
Present — Ingraham, Laughlin, Clarke, Houghton and Soott, JJ.
Order affirmed, with ten dollars costs and disbursements.